Order entered December 1, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-01055-CV

                           IN THE INTEREST OF A.S., A CHILD

                      On Appeal from the 304th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. 15-00707-W

                                           ORDER
       Pursuant to our October 17, 2016 order, the trial court conducted a hearing to determine

whether appellant desired to prosecute this appeal and, if he did, whether he was entitled to

appointed counsel. The trial court found appellant desires to prosecute the appeal and appointed

Frank Adler as appellant’s counsel.     Accordingly, we DIRECT the Clerk of the Court to

designate Frank Adler as counsel for appellant.

       As the appellate record has been filed, we ORDER appellant to file his brief no later than

December 21, 2016. Because this is an appeal from an order terminating appellant’s parental

rights, we caution appellant no extensions may be granted absent exigent circumstances.

                                                      /s/   CRAIG STODDART
                                                            JUSTICE